PER CURIAM.
We have carefully considered all of the questions raised by appellant, and we agree with the conclusions reached by the learned District Judge. It is not necessary that we again discuss the questions which he has so fully covered in his opinion. We do not think that libelant has established a ease entitling him to recover for maintenance and cure, nor do we think that there has been a refusal or neglect without sufficient cause to pay him wages due so - as to entitle him to recover double wages under section 4529 of the Revised Statutes (46 USCA § 596).
Affirmed.